 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 5

 6    KENNETH WAYNE MILLS,                              No. 2: 16-cv-2766 JAM KJN P
 7                         Petitioner,
 8           v.                                         ORDER
 9    CALIFORNIA MEDICAL FACILITY, et
      al.,
10
                           Respondents.
11

12

13          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

14   corpus pursuant to 28 U.S.C. § 2254. On June 29, 2017, the court dismissed this action based on

15   petitioner’s failure to exhaust state court remedies. (ECF No. 18.)

16          On August 8, 2019, petitioner filed a motion to reopen this action. (ECF No. 19.) After

17   reviewing the motion to reopen, the court finds that petitioner has not shown good cause to

18   reopen this action.

19          Accordingly, IT IS HEREBY ORDERED that petitioner’s motion to reopen this action

20   (ECF No. 19) is denied.

21
     DATED: September 24, 2019
22
                                                  /s/ John A. Mendez____________               _____
23

24                                                UNITED STATES DISTRICT COURT JUDGE

25

26

27

28
                                                       1
